Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections under 35 USC § 112 withdrawn
	Claims 1-8 were rejected under 35 USC 112. Applicant’s amendments overcome this rejection, therefore this rejection is withdrawn.
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Bryant E. Wade (Reg. No. 40,344), on February 10, 2022. 
 
Listing of Claims 

	1.  (Currently Amended) A light emitting device comprising:
	a substrate; and
	a laminated structure provided on the substrate and having a plurality of columnar portion groups, wherein
	the plurality of columnar portion groups form an optical confinement mode which has an electric field intensity distribution,

		at least one first columnar portion, and
		a plurality of second columnar portions,
	the at least one first columnar portion has a light emitting layer into which a current is injected to generate light,
	no current is injected into the plurality of second columnar portions,
	the at least one first columnar portion is disposed at a position that overlaps a peak of the electric field intensity distribution in the optical confinement mode, 
	the plurality of second columnar portions are respectively disposed at positions that do not overlap the peak of the electric field intensity distribution in the optical confinement mode, and
	each second columnar portion includes a part at which the diameter of the second columnar portion is equal to a width of a depletion layer region in a radial direction of the second columnar portion.
	3.  (Cancelled)

STATUS OF CLAIMS
 	Applicant’s amendment of claim 1 and submission of new claim 9 in “Claims - 11/10/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 11/10/2021” is acknowledged. 
 	This office action considers Claims 1-2, 4-9 pending for prosecution.

REASON FOR ALLOWANCE
Claims 1-2, 4-9 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “each second columnar portion includes a part at which the diameter of the second columnar portion is equal to a width of a depletion layer region in a radial direction of the second columnar portion” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 9: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “each second columnar portion includes a part at which the diameter of the second columnar portion is equal to a width of a depletion layer region in a radial direction of the second columnar portion” – as recited in claim 9, in combination with the remaining limitations of the claim.
Payne) substantially discloses in Figure 5A1 and in paragraph [0040] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20040245438 A1to Payne) is considered pertinent to applicant's disclosure. See form PTO-892. Payne discloses in Figure 5A1 and in paragraph [0040]: 

    PNG
    media_image1.png
    493
    451
    media_image1.png
    Greyscale

Payne – annotated Fig. 5A1

Group1, Group2, Group 3 – annotated Fig. 5A1), wherein
each of the columnar portion groups includes at least one first columnar portion ({110, 112} – see also Fig. 3 – that is Emitting and Detecting [active]), and
a plurality of second columnar portions (two 108 – Inactive – Fig. 3),
the at least one first columnar portion has a light emitting layer into which a current is injected to generate light ({110, 112} – Active – therefore current is injected),
no current is injected into the plurality of second columnar portions (108 – is Inactive – therefore no current is injected).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 9 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 9 are deemed patentable over the prior art.
Claims (2, 4-8) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898